Use of electrochemical cells containing a lithiated titanate oxide negative active material for low earth orbit applications
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.

Status of Claims
Claims 29-36 are pending and being examined on the merits in this Office action. Claim 29 has been amended. 
 
Remarks
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
Claims 29-36 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smart et al. (US 20090253046 A1, hereafter Smart).
Regarding claim 29, Smart teaches a method comprising:
equipping an electrochemical cell to a spacecraft configured for low earth orbit (See, e.g., [0008]: “low earth orbit (LEO) … satellites” and “lithium ion rechargeable batteries”); and
charging and discharging the electrochemical cell (See, e.g., Fig. 34 and related descriptions), said electrochemical cell comprising a positive electrode (See, e.g., “cathode” comprising LiNi0.8Co0.2O2, which is the same as instantly disclosed) and a negative electrode, said negative electrode comprising as an electrochemically active material a lithiated titanate oxide or titanate oxide able to be lithiated (See, e.g., [0065]: “anode” comprising Li4Ti5O12, which is a well-known negative electrode material that is able to be lithiated, and which is the same as instantly disclosed).
The limitation “the electrochemical cell is configured to undergo at least about 65,000 cycles during its lifetime” represents the property, characteristic or function of the claimed electrochemical cell. Since Smart’s electrochemical cell teaches the same structure and composition as instantly disclosed or/and claimed. The claimed property, characteristic or function is inherently present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 30-36, Smart teaches the method according to claim 29, and further, the limitations recited in claims 30-36 represent properties or functional characteristics of the electrochemical cell. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case, Smart teaches the same electrochemical device comprising an anode (containing, for example, Li4Ti5O12, which is the same as instantly claimed, see at least [0065]) and a cathode (containing, for example, LiNi0.8Co0.2O2 in [0065], which is one of the positive electrode materials represented by the instantly disclosed formula (ii) ), and therefore teaches the properties or functions as recited in claims 30-37. 

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection result from an ex post facto analysis, that is, the analysis of the Smart reference is made with the knowledge of the present invention. The 
In response, the rejection is not a hindsight. Rather, the rejection is based on the teachings of Smart. Smart implicitly teaches the electrochemical cell having an LTO-based anode ([0065]: “anode” comprising Li4Ti5O12) can be used in a low earth orbit satellite ([0008]).
Applicant argues that “In paragraph [0008] of Smart, the application[s] … are all put together in one single category, without distinguishing between the different requirements in terms of cyclability”.
In response, even if Smart discloses other applications such as in geostationary earth orbit as well as in terrestrial applications than in low earth orbit, it does teach the application in low earth orbit. It is noted that when a species (herein the application in low earth orbit) is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
In response to Applicant’s argument with respect to the claimed property or functional limitation “… 65,000 cycles during its lifetime”, it is noted that Smart does inherently teach this property (although not implicitly disclosed), since Smart teaches the same electrochemical cell as claimed.
In addition, mere recognition of latent properties present but not recognized in the prior art does not render nonobvious an otherwise known invention. See MPEP § 2145 II.
Applicant argues about cycle characteristics of graphite-based anode (See, e.g., at item 3) in the Remarks) and that “Smart does not recognized that a LTO-based anode is superior to a graphite-based anode when it comes to providing a cell for a LEO satellite”.

Even if Smart may disclose carbon as a preferred anode active material, it does disclose a LTO-based Li4Ti5O12 as an anode material. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989).
	

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727